Citation Nr: 1121466	
Decision Date: 06/02/11    Archive Date: 06/09/11

DOCKET NO.  08-22 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of right foot injury, claimed as a fallen arch.

2.  Evaluation of PTSD, currently rated as 10 percent.

3.  Evaluation of right scaphoid fracture residuals currently rated as non compensable.

4.  Evaluation of hearing loss disability, currently rated as non-compensable.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from October 2003 to July 2007.

2.  On March 28, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of all issues on appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of all issues on appeal by the have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn his appeal relating to all issues and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.



ORDER

The appeal is dismissed.





____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


